



    
Exhibit 10.2
INTERIM POSITION AND NON-COMPETE AGREEMENT
This Interim Position and Non-Compete Agreement (the “Agreement”) is made and
entered into on this 28th day of September, 2016 by and between ConAgra Foods,
Inc. (the “Company”) and John Gehring (“you” or “Gehring”), collectively the
“Parties” and is effective on September 28, 2016 (the “Effective Date”). As of
the Effective Date, this Agreement supersedes the Transition and Non-Competition
Agreement between the Company and Gehring dated August 29, 2016 and any previous
versions. The Company and Gehring hereby mutually covenant and agree as follows:
 
 
(1)
Position, Term, Reporting, Location, Schedule.

 
 
a.
The Company hereby employs Gehring and Gehring hereby accepts employment with
the Company as Vice President and interim Chief Financial Officer (“CFO”) of
Lamb Weston. Gehring will be employed by ConAgra Foods, Inc. until the last
business day immediately preceding the completion of the Lamb Weston spin off
(the date on which the completion occurs, the “Spin-Off Date”), subject to
earlier termination in accordance with Section 3 of the Agreement. Effective as
of the last business day immediately preceding the Spin-Off Date (the “Transfer
Date”), Gehring will be employed by Lamb Weston. As Vice President and interim
CFO of Lamb Weston, Gehring will have no further formal responsibilities related
to the transition of the ConAgra Foods, Inc. Chief Financial Officer role.
Gehring shall be the principal financial officer for Lamb Weston.

 
 
b.
Gehring’s employment under this Agreement shall commence on the Effective Date
and shall continue until December 15, 2016, unless terminated on an earlier date
in accordance with Section 3 of the Agreement (such period, the “Term”). As used
in this Agreement, “Employer” means the Company prior to the Transfer Date and
means Lamb Weston on and after the Transfer Date. The occurrence of the Transfer
Date or Spin-Off Date after December 15, 2016 shall not extend the Term.

 
 
c.
Gehring shall report to ConAgra’s Chief Executive Officer, Sean Connolly, until
the Spin-Off Date. Effective as of the Spin-Off Date, Gehring shall report to
Chief Executive Officer of Lamb Weston, Thomas Werner. Gehring will not have any
direct reports until the Lamb Weston Controller commences employment, at which
time s/he will report to Gehring.

 
 
d.
Gehring will be officed in Omaha, Nebraska. Gehring will commute to Boise, Idaho
as necessary to perform the duties of his position. Gehring will be entitled to
use Company-owned or Lamb-Weston-owned corporate aircraft for his commute or, if
corporate aircraft is unavailable, the highest class of service available on the
commercial flight of his choice.

 
 
e.
Gehring will be expected to work 80 percent of his current schedule. The Company
will honor Gehring’s family commitments related to his daughter’s college
visits. Gehring will be entitled to participate in company-recognized holidays.

 
 
(2)
Compensation, Benefits and Related Matters

 
 
a.
Salary. During the Term, the Company shall continue to pay Gehring at the
current rate of his base annual salary of Six Hundred Fifty Thousand Dollars
($650,000.00), less applicable taxes and withholdings required by law or
deductions authorized by Gehring pursuant to the Company’s normal payroll
procedures.





-1-

--------------------------------------------------------------------------------





 
b.
Benefits. During the Term and prior to the Spin-Off Date, Gehring shall continue
to participate in all Company benefit plans, as in effect or amended from time
to time, in which he participates as of the date of this Agreement, subject to
the terms of such benefit plans; provided that Gehring will not be eligible for
new equity grants in the fiscal year 2017 grant cycle. On and after the Spin-Off
Date during the Term, except with respect to equity awards, Gehring shall cease
active participation in the Company’s benefit plans (including The ConAgra
Foods, Inc. Pension Plan for Salaried Employees) and shall be eligible to
participate in all Lamb Weston benefit plans, as in effect or amended from time
to time, in which officers of Lamb Weston participate. In connection with the
spin off of Lamb Weston, the liabilities associated with Gehring’s accounts
under the ConAgra Foods, Inc. Amended and Restated Non-Qualified CRISP Plan and
the ConAgra Foods, Inc. Amended and Restated Voluntary Deferred Compensation
Plan will not be transferred to Lamb Weston or any nonqualified deferred
compensation plan of Lamb Weston.

 
 
c.
Equity Awards. Gehring’s outstanding equity awards granted under any of the
ConAgra Foods 2009 Stock Plan, the ConAgra Foods, Inc. 2014 Stock Plan, the
ConAgra Foods, Inc. 2008 Performance Share Plan, and or other applicable plans
of the Company under which Gehring received an equity award (the “Company Equity
Awards”) shall continue in effect under their existing terms until the Spin-Off
Date. In connection with the spin off, the Company Equity Awards will be
equitably adjusted to reflect the spin off substantially in the manner
determined by the Company’s Human Resources Committee, provided that the Company
Equity Awards will remain awards under the Company Equity Plans and will not
transfer to Lamb Weston equity plans, and provided further that on and after the
Spin-Off Date service or employment requirements under the Company Equity Awards
will be based on Gehring’s service or employment with Lamb Weston. Where
applicable under the terms of the Company Equity Awards, Gehring shall remain
eligible for “early retirement” equity award treatment upon his separation from
service with Lamb Weston.

 
 
d.
Annual Bonus. During the Term and prior to the Spin-Off Date, Gehring shall
continue to participate in the Company’s FY17 Management Incentive Plan (the
“ConAgra MIP”). Gehring’s ConAgra MIP award shall be based on the number of days
employed with the Company during FY17 through the Spin-Off Date, and shall be
based on a target of 100% of salary actually received from the Company during
FY17 and the funded percentage for then-active members of the Company’s senior
leadership team (i.e., no individual modifier will be applied to reduce the
award). Gehring’s ConAgra MIP award, if earned, shall be payable at the time
other ConAgra MIP awards are paid for other eligible participants. On and after
the Spin-Off Date during the Term, Gehring shall be eligible to participate in
the Lamb Weston FY17 Management Incentive Plan (the “Lamb Weston MIP”).
Gehring’s Lamb Weston MIP award shall be based on the number of days employed
with Lamb Weston on and after the Spin-Off Date and shall be subject to all
other terms of the Lamb Weston MIP.

 
 
(3)
Termination of Agreement

 
 
a.
The Employer may terminate this Agreement at any time, by giving written notice
of such termination to Gehring, upon one of the following events: (i) the
Company decides not to go forward with the spin off of Lamb Weston; (ii) upon a
mutually agreed upon date following the identification and onboarding of a
permanent Lamb Weston Chief Financial Officer; (iii) the knowing engagement of
Gehring in serious misconduct that is monetarily or otherwise materially
injurious to the Company or Lamb Weston; (iv) the failure of Gehring to follow
any reasonable or lawful directive of the Board of Directors of the Employer;
(v) the admission to, conviction of, or entering of a plea of nolo contendere to
any felony or any lesser crime involving moral turpitude, fraud, embezzlement or
theft by Gehring: (vi) act by Gehring of fraud, embezzlement, theft or
intentional misrepresentation in connection with Gehring’s duties or in the
course of Gehring’s engagement with the Company or Lamb Weston; (vii) the
material breach of any Company or Lamb Weston policies or rules or any provision
of this Agreement; and (viii) any breach of Gehring’s fiduciary responsibility
to the Company or Lamb Weston. In the event of a termination for one of the
above-listed reasons, the Employer shall pay to Gehring the compensation payable
to Gehring for the payroll period in which such termination occurs, prorated to
the day of termination. A termination of the Agreement for one of the
above-listed reasons will not cause Gehring to forfeit any benefits to which he
is otherwise entitled to receive after his termination of employment by reason
of the terms of such benefits.





 


-2-

--------------------------------------------------------------------------------





 
b.
Gehring may terminate this Agreement at any time by giving written notice of
such termination to the Employer at least thirty (30) days prior to the
effective date of such termination; provided, however, that such period may be
reduced by the Employer in its sole and absolute discretion. During such period,
it is understood Gehring shall continue to perform relevant duties for the
Employer and will assist the Employer with transferring Gehring’s
responsibilities in an appropriate manner and take such reasonable actions to
assure a smooth transition. In the event of a termination by Gehring, the
Employer shall pay to Gehring the compensation payable to Gehring for the
payroll period in which such termination occurs, prorated to the day of
termination.

(4) Gehring shall execute a Release of Claims in the forms of Exhibit A,
attached hereto and by this reference incorporated herein (the “Release”).
Gehring hereby acknowledges that he shall have up to twenty-one (21) days to
consider and execute this Agreement and Release pursuant to the Older Workers
Benefit Protection Act. Gehring understands that he may revoke this Agreement
and the Release in writing addressed and delivered to the Company c/o William J.
Daley, Chief Counsel, Labor, Employment & Compliance, 222 Merchandise Mart
Plaza, Suite 13, Chicago, IL 60654 within seven (7) days after the execution of
this Agreement and the Release, in which event, this Agreement and the Release
will be of no force and effect and Gehring will not be entitled to any of the
payments or benefits provided for herein except to the extent he would be
entitled to such benefits without this Agreement. The Release shall become
effective on the eighth calendar day following the revocation period provided
for in this Paragraph 4 (the “Release Effective Date”). As consideration for the
Release, the Company will pay Gehring the gross amount of Two Hundred Fifty
Thousand Dollars ($250,000.00), less applicable withholdings (“First Payment”),
payable within 30 days following Gehring’s execution of the Agreement and
Release, and the other payments and benefits set forth in this Agreement.
(5) Subject to the terms of this Agreement, including meeting all obligations of
Paragraph 1 and provided that Gehring signs and returns the Release to the
Company within the timeframes set forth herein, and does not revoke the Release,
and remains in compliance with this Agreement (including the restrictive
covenants set forth in Paragraphs 6, 7 and 8), the Company shall pay Gehring,
the sum of Four Hundred Thousand Dollars ($400,000.00), less applicable
withholdings (“Additional Payments”). As another pre-condition of Gehring being
entitled to and paid the Additional Payments, Gehring also agrees that, within
30 days of his separation from service with the Company and Lamb Weston (within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended),
the Company will present and Gehring will sign the attached general release (or
one substantially in the form, as determined by the Company) provided in Exhibit
B to this Agreement. The Additional Payments shall be made in two installments
as follows:
 
 
a.
Two Hundred Thousand Dollars ($200,000.00), less applicable withholdings, six
months after his separation from service with the Company and Lamb Weston
(within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended).

 
 
b.
Two Hundred Thousand Dollars ($200,000.00), less applicable withholdings, twelve
months after his separation from service with the Company and Lamb Weston
(within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended).

Gehring acknowledges that the First Payment combined with the other payments and
benefits set forth in this Agreement are more than sufficient consideration for
the restrictive covenants set forth in Paragraphs 6, 7 and 8 below,
notwithstanding the Additional Payments.
 
(6) Gehring acknowledges that during his employment he has been granted access
to the Company’s Confidential Information. This Confidential Information is not
generally known to, or readily ascertainable by, the public or the Company’s
competitors and gives the Company a competitive advantage. Unauthorized
disclosure of this Confidential Information would result in irreparable injury
to the Company, its subsidiaries, affiliates or joint ventures. Gehring
therefore shall not, without the Company’s prior permission, directly or
indirectly, utilize or disclose to anyone outside of the Company, or permit
access by unauthorized persons or entities to, any Confidential Information, and
shall take all reasonable precautions to prevent any person or entity access to
any of the Confidential Information.
“Confidential Information” is defined as non-public information of value to the
Company that Gehring learned in connection with his employment with the Company
and that would be valuable to a competitor or other third parties. Confidential
Information includes, but is not limited to, information concerning the
Company’s business plans, operations, products, services, vendors and vendor
contacts, referrals and sourcing, strategies, marketing, sales, inventions,
designs, costs, legal strategies, finances, customers, prospective customers,
licensees, or licensors; information regarding the Company’s revenue, rates,
pricing or price formulas, profit margin; computer software, information
received from third parties under confidential conditions; or other valuable
financial, commercial, business, technical or marketing information concerning
the Company, or any of the products or services made, developed or sold by the
Company.


-3-

--------------------------------------------------------------------------------





An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that is made in
confidence to a Federal, State, or local government official or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law. An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal; and does not disclose the trade secret,
except pursuant to court order.
(7) Gehring recognizes and agrees that the Company has a legitimate business
interest in restricting potential competitors from hiring Employees who possess
or otherwise may have or had access to the Company’s or any of its affiliates’
confidential information. Therefore, Gehring agrees that from the date of this
Agreement through the twenty-four (24) month period following the Spin Off Date
or following the end of the Term, whichever occurs first, Gehring shall not
directly or indirectly through any other person or entity recruit, induce, or
attempt to induce any Employee to terminate his or his employment with the
Company or otherwise interfere in any way with the employment relationship
between the Company and its Employees. This restriction includes, but is not
limited to: (a) identifying Employees as potential candidates for employment by
name, background or qualifications; (b) recruiting or soliciting Employees;
and/or (c) participating in any pre-employment interviews with Employees. For
purposes of this paragraph “Employee” (including its plural) means any person
employed by the Company at the Spin Off Date, The term “Company,” as used in
this paragraph, shall include all controlled, direct and indirect, subsidiaries
of the Company.
(8) From the date of this Agreement through the twelve (12) month period
following the Spin Off Date or following the end of the Term, whichever occurs
first (the “Non-Compete Period”), Gehring agrees he will not, within the
Restricted Geographic Area, be employed by, work for, consult with, provide
services to, or lend assistance to any Competing Organization in a Prohibited
Capacity. For purposes of this Agreement:
“Competing Organization” is defined as any organization that researches,
develops, manufactures, markets, distributes and/or sells one or more Competing
Products/Services.
“Competing Products/Services” means any products, services or activities
(including, without limitation, products, services or activities in the planning
or development stage during the Non-Compete Period) that compete, directly or
indirectly, in whole or in part, with one or more of the material products,
services or activities (including, without limitation, products, services or
activities in the planning or development stage during the Non-Compete Period)
produced, provided, or engaged in by Company or its affiliates at the time of
the end of the Term and with which Gehring worked or about which Gehring
obtained any trade secret or other Confidential Information at any time during
the five (5) years immediately preceding the end of the Term. “Material
products, services or activities” means the development, manufacture or
production of packaged food products for the retail, foodservice or
institutional channels.
 
For purposes of this Agreement, “Prohibited Capacity” is defined as (a) any same
or similar capacity to that held by Gehring at any time during the last three
(3) years of employment with Company prior to the end of the Term; (b) any
executive or managerial capacity; or (c) any capacity in which Gehring’s
knowledge of Confidential Information would render his assistance to a Competing
Organization a competitive advantage.
For purposes of this Agreement, “Restricted Geographic Area” is defined as all
countries, territories, parishes, municipalities and states in which the Company
is doing business or is selling its products at the time of the end of the Term,
including but not limited to every parish and municipality in the state of
Louisiana. Gehring acknowledges that this geographic scope is reasonable given
his position with the Company, the international scope of the Company’s
business; and the fact that Gehring could compete with the Company from anywhere
the Company does business.
(9) Gehring acknowledges that a violation of the restrictive covenants set forth
in Paragraphs 6, 7 and 8 above would cause irreparable damage to the Company,
and that in the event of a breach or threatened breach, the Company would be
entitled to injunctive relief, without the posting of any bond, in addition to
any other such relief as may be appropriate at law or in equity.
(10) Gehring shall not be entitled to any other payments or benefits other than
as expressly set forth in this Agreement, except those benefits payable pursuant
to any pension, equity award, deferred compensation and 401(k) plans of the
Company and the agreements related to previously granted equity-based
compensation. Except as provided herein, Gehring’s participation in any employee
benefit, stock option, or other incentive plan, between Gehring and the Company
will continue to vest, be subject to exercise, and/or be forfeited, in each case
only as specifically provided for under the terms of any such grants to Gehring
and the terms of the applicable plan and relevant agreements.


-4-

--------------------------------------------------------------------------------





(11) Gehring shall make no public statements, or request, cause or solicit any
third party to make any public statements that are in any way inconsistent with
the terms of this Agreement. Gehring further agrees not to make any disparaging
remarks or take any action now, or at any time in the future, that could be
detrimental to the reputation of the Company, or any of its directors, officers
or employees. Nothing in this Agreement, however, shall prohibit Gehring from
providing accurate and truthful information to any court or governmental entity;
or to any person or organization in response to legal process or otherwise as
required by law or administrative agency process; or making other disclosures
that are protected under the whistleblower provisions of federal law or
regulation. Neither does this Agreement require Gehring to withdraw, or prohibit
Gehring from filing or participating in any investigation by or proceeding with
any government administrative agency (such as the EEOC). However, Gehring waives
any relief, damages, or remedy as a result of any legal action against the
Company based upon the matters released and waived by the Release whether
Gehring or another party initiates the action. The Company agrees that Sean
Connolly, Colleen Batcheler, Dave Biegger, Charisse Brock, Brian Davison, Jon
Harris, David Marberger, Tom McGough, Darren Serrao and Tom Werner will not
publically make or publish any disparaging or negative comments about Gehring;
provided, however, that nothing herein prohibits them from providing accurate
and truthful information to any court or governmental entity; or to any person
or organization in response to legal process or otherwise as required by law or
administrative agency process.
(12) Gehring agrees to make himself reasonably available to the Company, and
will, for twelve (12) months following the Spin Off Date:
 
 
a.
Personally provide reasonable assistance and cooperation in providing
information for the Company, and its representatives, concerning any ConAgra
Foods matter of which Gehring is knowledgeable.

 
 
b.
Personally provide to the Company, and its representatives, reasonable
assistance and cooperation relating to any pending or future lawsuits or claims,
about which Gehring are knowledgeable.

 
 
c.
Promptly notify the Company, in writing, if Gehring receives any request from
anyone other than the Company for information regarding any potential claims or
proposed litigation against the Company or any of its affiliates.

 
 
d.
Refrain from providing any information related to any matter, claim or potential
litigation against the Company, or its affiliates to any non-Con Agra Foods
representatives, without either the Company’s written permission or being
required to provide information pursuant to legal process. Nothing in this
Agreement prohibits Gehring from reporting possible violations of federal law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, Congress, and
any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal law or regulation. No prior
authorization of the Company is necessary to make any such reports or
disclosures, and no requirement exists to notify the Company of such reports or
disclosures.

 
 
e.
If required by law to provide sworn testimony on ConAgra Foods or
affiliate-related matters, to the extent legally permitted, consult with and, to
the extent legally permitted, have ConAgra Foods-designated legal counsel
present (in addition to any personal counsel) for such testimony. The Company
will be responsible for the costs of Company designated counsel (but not
personal counsel). Any testimony will be confined to items about which Gehring
has actual knowledge rather than speculation, unless otherwise directed by legal
process.

 
 
f.
Gehring will be reimbursed after an expense statement is received for reasonable
travel, food, lodging and similar out-of-pocket expenses required to fulfill the
cooperation provisions above.

(13) All payments to be made to Gehring hereunder shall be subject to all
applicable taxes, including withholding taxes. Gehring will be responsible for
all taxes, of any kind, due under this Agreement.
(14) If any provision of this Agreement is determined by a court of competent
jurisdiction to be unenforceable in any respect, then such provision shall be
deemed limited and restricted to the maximum extent that the court shall deem
the provision to be enforceable, or, in the event that this is not possible, the
provision shall be severed and all remaining provisions shall continue in full
force and effect.
(15) It is intended that any amounts payable under this Agreement will be exempt
from or comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and treasury regulations relating thereto (collectively, “Section
409A”), so as


-5-

--------------------------------------------------------------------------------





not to subject Gehring to the payment of any interest and tax penalty which may
be imposed under Section 409A, and this Agreement shall be interpreted and
construed accordingly; provided however, that neither the Company nor Lamb
Weston shall be responsible for any taxes, penalties, interest or other losses
or expenses incurred by Gehring due to any failure to comply with Section 409A.
The timing of the payments or benefits provided herein may be modified to so
comply with Section 409A. To the extent any payment under this Agreement
constitutes deferred compensation within the meaning of Section 409A, all
references in this Agreement to Gehring’s separation of employment shall mean a
separation from service within the meaning of Section 409A. Each payment under
this Agreement as a result of Gehring’s separation from service shall be
considered a separate payment for purposes of Section 409A. To the extent that
any reimbursement or in-kind benefit provided under this Agreement is
nonqualified deferred compensation within the meaning of Section 409A: (i) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other taxable year; (ii) the
reimbursement of an eligible expense must be made on or before the last day of
the calendar year following the calendar year in which the expense was incurred;
and (iii) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.
(16) The Company will pay all of Gehring’s reasonable legal expenses incurred in
connection with the review/negotiation of this Agreement.
 
(17) Gehring will be an officer of the Company until the completion of the Lamb
Weston spin off or end of the Term, whichever occurs first. As an officer of
ConAgra, he will be covered by the Company’s director & officer liability
insurance. Effective upon the completion of the Lamb Weston spin off, if such
spin off occurs during the Term, Gehring will be an officer of Lamb Weston
Holdings, Inc., and as an officer of Lamb Weston, he will be covered by Lamb
Weston’s director & officer liability insurance.
(18) This Agreement shall be governed by the substantive laws of the State of
Illinois. The Company and Gehring agree that any legal action relating to this
Agreement shall be commenced and maintained exclusively before any appropriate
state court of record in Cook County, Illinois, or the United States District
Court for the Northern District of Illinois, Eastern Division, and the parties
hereby submit to the jurisdiction of such courts and waive any right to
challenge or otherwise object to personal jurisdiction or venue in any action
commenced or maintained in such courts.
(19) This Agreement, together with the incorporated releases, constitutes the
entire agreement of the parties and supersedes any and all prior agreements and
understandings between Gehring and the Company, whether oral or in writing,
except with regard to the Plans and/or agreements set forth in Paragraph 10
above. This Agreement may not be revoked, amended, modified or revised except as
otherwise provided for in this Agreement or in writing executed by Gehring and a
corporate officer of the Company.
IN WITNESS WHEREOF, ConAgra Foods, Inc. and John Gehring have executed this
Agreement as of the day and year first above written.
 
 
 
 
 
 
 
 
 
 
John Gehring
 
 
  
ConAgra Foods, Inc.
 
 
 
 
 
By:
 
/s/ John Gehring
 
 
  
By:
  
/s/ Charisse Brock
Date:
 
9/27/16
 
 
  
 
  
Date: 9/28/16

 


-6-

--------------------------------------------------------------------------------





EXHIBIT A
RELEASE
In consideration of the benefits provided to John Gehring (“Gehring”) and to be
received by Gehring from ConAgra Foods, Inc. (the “Company” or “ConAgra”) as
described in the Interim Position and Non-Competition Agreement between the
Company and Gehring dated September         , 2016 (the “Agreement”):
 
 
1.
Claims Released. Gehring, for himself and on behalf of anyone claiming through
Gehring including each and all of Gehring’s legal representatives,
administrators, executors, heirs, successors and assigns (collectively, the
“Gehring Releasors”), does hereby fully, finally and forever release, absolve
and discharge the Company and each and all of its legal predecessors,
successors, assigns, fiduciaries, parents, subsidiaries, divisions and other
affiliates, and each of the foregoing’s respective past, present and future
principals, partners, shareholders, directors, officers, employees, agents,
consultants, attorneys, trustees, administrators, executors and representatives
(collectively, the “Company Released Parties”), of, from and for any and all
claims, causes of action, lawsuits, controversies, liabilities, losses, damages,
costs, expenses and demands of any nature whatsoever, at law or in equity,
whether known or unknown, asserted or unasserted, foreseen or unforeseen, that
the Gehring Releasors (or any of them) now have, have ever had, or may have
against the Company Released Parties (or any of them) based upon, arising out
of, concerning, relating to or resulting from any act, omission, matter, fact,
occurrence, transaction, claim, contention, statement or event occurring or
existing at any time in the past up to and including the date on which Gehring
signs this Release, including, without limitation, (i) all claims arising out of
or in any way relating to Gehring’s employment with or separation of employment
from the Company or its affiliates; (ii) all claims for compensation or
benefits, including salary, commissions, bonuses, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock options, restricted stock
units or any other ownership interests in the Company Released Parties;
(iii) all claims for breach of contract, wrongful termination and breach of the
implied covenant of good faith and fair dealing; (iv) all tort claims, including
claims for fraud, defamation, invasion of privacy and emotional distress;
(v) all other common law claims; and (vi) all claims (including claims for
discrimination, harassment, retaliation, attorneys’ fees, expenses or otherwise)
that were or could have been asserted by Gehring or on his behalf in any
federal, state, or local court, commission, or agency, or under any federal,
state, local, employment, services or other law, regulation, ordinance,
constitutional provision, executive order or other source of law, including
without limitation under any of the following laws, as amended from time to
time: the Age Discrimination in Employment Act (the “ADEA”), as amended by the
Older Workers’ Benefit Protection Act of 1990 (the “OWBPA”), Title VII of the
Civil Rights Act of 1964, 42 U.S.C. §§ 1981 & 1981a, the Americans with
Disabilities Act, the Equal Pay Act, the Employee Retirement Income Security
Act, the Lilly Ledbetter Fair Pay Act of 2009, the Family and Medical Leave Act,
Sarbanes-Oxley Act of 2002, the National Labor Relations Act, the Rehabilitation
Act of 1973, the WARN Act, Federal Executive Order 11246, the Genetic
Information Nondiscrimination Act, the Illinois Human Rights Act, and the
Illinois Wage Payment and Collection Act.
 
2.
Scope of Release. Nothing in this Release (i) shall release the Company from any
of its obligations set forth in the Agreement or any claim that by law is
non-waivable, (ii) shall release the Company from any obligation to defend
and/or indemnify Gehring against any third party claims arising out of any
action or inaction by Gehring during the time of his employment and within the
scope of his duties with the Company to the extent Gehring has any such defense
or indemnification right, and to the extent permitted by applicable law and to
the extent the claims are covered by the Company’s director & officer liability
insurance or (iii) shall affect Gehring’s right to file a claim for workers’
compensation or unemployment insurance benefits.

Gehring further acknowledges that by signing this Release, Gehring does not
waive the right to file a charge against the Company with, communicate with or
participate in any investigation by the EEOC or any comparable state or local
agency. However, Gehring waives and releases, to the fullest extent legally
permissible, all entitlement to any form of monetary relief arising from a
charge Gehring or others may file, including without limitation any costs,
expenses or attorneys’ fees. Gehring understands that this waiver and release of
monetary relief would not affect an enforcement agency’s ability to investigate
a charge or to pursue relief on behalf of others.
 


-7-

--------------------------------------------------------------------------------





 
3.
Knowing and Voluntary ADEA Waiver. In compliance with the requirements of the
OWBPA, Gehring acknowledges by his signature below that, with respect to the
rights and claims waived and released in this Release under the ADEA, Gehring
specifically acknowledges and agrees as follows: (i) Gehring has read and
understands the terms of this Release; (ii) Gehring has been advised and hereby
is advised, and has had the opportunity, to consult with an attorney before
signing this Release; (iii) Gehring is releasing the Company and the other
Company Released Parties from, among other things, any claims that Gehring may
have against them pursuant to the ADEA; (iv) the releases contained in this
Release do not cover rights or claims that may arise after Gehring signs this
Release; (v) Gehring has been given a period of twenty-one (21) days in which to
consider and execute this Release (although Gehring may elect not to use the
full twenty-one (21)-day period at Gehring’s option); (vi) Gehring may revoke
this Release during the seven (7) day period following the date on which Gehring
signs this Release, and this Release will not become effective and enforceable
until the seven (7) day revocation period has expired (the date such revocation
period expires, the “Effective Date”); and (vii) any such revocation must be
submitted in writing to the Company c/o William J. Daley, Chief Counsel-Labor,
Employment & Compliance, Con-Agra Foods, Inc., 222 Merchandise Mart Plaza, Suite
13, Chicago, IL prior to the expiration of such seven (7)-day revocation period.
If Gehring revokes this Release within such seven (7)-day revocation period, it
shall be null and void.

 
 
4.
Reaffirmation of Restrictive Covenants. Gehring agrees to and reaffirms his
obligations as outlined in Sections 6, 7 and 8 of the Agreement (“Restrictive
Covenants”), and acknowledges that the Restrictive Covenants remain in full
force and effect.

 
 
5.
Entire Agreement. This Release, the Agreement, and the documents referenced
therein contain the entire agreement between Gehring and the Company, and take
priority over any other written or oral understanding or agreement that may have
existed in the past. Gehring acknowledges that no other promises or agreements
have been offered for this Release (other than those described above) and that
no other promises or agreements will be binding unless they are in writing and
signed by Gehring and the Company.



I agree to the terms and conditions set forth in this Release.
 
 
 
 
JOHN GEHRING
 
 
 
Date:                                   
                                                     

 
3






-8-